DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 12/10/2020.



Drawings
Figure 1-7 would have been designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation(f)
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1,2,6,7,8,9,10,13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “ unit  configured to ,…. For the claims 1,2,6,7,8,9,10,13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a tweak block value (T) in association with each plaintext block by applying a combinatorial function between a value derived from said tweak value and a function of a block index assigned to said plaintext block, wherein the method comprises, in association with each plaintext block (P1), determining a masked value Mj (T) by applying a data masking algorithm to the tweak block value (Tj) determined in association with said plaintext block.. 
The limitation of determining a tweak block value (T) in association with each plaintext block by applying a combinatorial function between a value derived from said tweak value and a function of a block index assigned to said plaintext block, wherein the method comprises, in association with each plaintext block (P1), determining a masked value Mj (T) by applying a data masking algorithm to the tweak block value (Tj) determined in association with said plaintext block  covers performance of the limitation in the mind or with pan and papper but for the recitation of generic computer components. That is, other than reciting “ without processor and special unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “function of block” language, “determining” in the context of this claim encompasses the user manually calculating the tweak block and  encode the block of information using the pan and paper. Similarly, the limitation of encrypting the block of information can be done by the pan and paper too, covers performance of the limitation in the Pan and paper but for the recitation of generic computer components. For example, but for the “ without processor ” language, “ determining ” in the context of this claim encompasses the masking of the block of information can be encrypted by pan and papper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Manually” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – small bock cipher can be done by pan and paper.   in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determination of the tweak random value and masking a value is does not provide any application, those value was not apply to any circuit to produce any transformation itself to provide any application for performing to the encrypted block  or padding to the encrypted block ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a masking data and determing an random value  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim Objections
Claim 1 and 13 are objected to because of the following informalities:  the has a : would have been a ; after the plaintext block  in the line 9.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US 2017/0054550 in view of Yamada US 2015/0200772.

 	As per claim 1, Choi discloses A block cipher encryption device for encrypting a data unit plaintext into blocks of ciphertexts, said data unit plaintext being assigned a tweak value and being divided into one or more plaintext blocks, the block cipher encryption device (par 0082 a block cipher where secret information is encrypted by a block is performed. Here, an operating mode may be an electronic codebook (ECB); a cipher block chaining (CBC); a cipher feedback (CFB); an output feedback (OFB); a counter (CTR); a Liskov, Rivest, and Wagner (LRW) tweakable block cipher; an XOR-encrypt-XOR (XEX)) comprising: 
 	a combinatorial function unit (82-j) (fig .2,  par 0086 An exclusive-OR (XOR) operation ) associated with each plaintext block (P1) (par 0086 exclusive-OR (XOR) operation may be executed with respect to block data P  ), said combinatorial function unit (82-j) ( ) being configured to determine a tweak block value (T) by applying a combinatorial function between a value derived from said tweak value and a function of a block index assigned to said plaintext block (par 0086 the tweak value Tj, i.e. a tweak block value (T)  may be a value obtained, i.e. determine,  by multiplying a first encryption operation value by an update value α.sup.j about a primitive element α.  ), wherein the block cipher encryption device comprises, in association with each plaintext block (Pj) (par 0086 an AES-XTS block encryption process and An exclusive-OR (XOR) operation may be executed with respect to block data P, which is a plain text, and a tweak value Tj.  );
 	 a first enryption unit (83-j) (fig.2, AES-Enc, par 0086  The first encryption operation) configured to determine a encyption value Mj(Tj) by applying a data encryption algorithm to the tweak block value (Tj) determined by the combinatorial function unit (82-j) associated with said plaintext block ( par 0086 The first encryption operation value may be a value in which an initial tweak value ‘i’, to produce the encrypted  i.e. the tweak block value T.sub. j , is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data).  
 	Choi does not explicitly disclose a first masking unit (83-j) ( ) configured to determine a masked value Mj(Tj) by applying a data masking algorithm to a tweak block value (Tj) determined by the combinatorial function unit (82-j) associated with said plaintext block.  
 	However, Yamada, analogous art,  discloses a first masking unit (83-j) ( par 0014 a mask value generation unit  ) configured to determine a masked value Mj(Tj) by applying a data masking algorithm to a tweak block value (Tj) determined by the combinatorial function unit (82-j) associated with said plaintext block (par 0022 An XOR 103 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and block data. An AES processor 104 is a cipher processor that uses the common key cryptosystem "AES", and performs cipher processing for the output of the XOR 103 using Key1 as a key (first key). An XOR 105 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and the output of the AES processor 104 as the encrypted data of the block data and [0028] A mask value generation unit 206 receives the initial mask value generated by the block cipher encryption unit 204, and performs multiplication corresponding to the multiplier 102 shown in FIG. 1. The mask value generation unit 206 outputs 0 (zero) as a mask value at the time of start of processing of the data unit (at the time of encryption of the tweak value by the block cipher encryption unit 204) ).  

Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to deriving the tweaking value taught by Choi into masking the tweak value of Yamada to yield a predictable result, by adding the cipher processing circuit for generating the initial mask value would increases the circuit scale( par 0007).


 	As per claim 2, Choi in view of Yamada discloses the block cipher encryption device of claim 1, Cho discloses  disclsoes wherein the block cipher encryption device further comprises: 
 	a tweak encryption unit (81) (fig.2, AES_Enc  operation unit for the initial tweak i) configured to determine an encrypted tweak value by encrypting said tweak value using a block cipher and a tweak encryption key, said value derived from the tweak value being given by said encrypted tweak value ( par 0086 the tweak value Tj may be a value obtained by multiplying a first encryption operation value by an update value α.sup.j about a primitive element α. The first encryption operation value may be a value in which an initial tweak value ‘i’ is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data.); 
 	a first XOR unit (85-j) (par 0086  An exclusive-OR (XOR) operation  unit) configured to determine an intermediate plaintext block (IPA) by applying an XOR operation between said masked value Mj(T) and said plaintext block (P) (par 0086 he tweak value Tj may be a value obtained by multiplying a first encryption operation value by an update value α.sup.j about a primitive element α. The first encryption operation value may be a value in which an initial tweak value ‘i’ is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data. Here, a first encryption operation may be performed by an AES algorithm. ); 
 	a block cipher encryption unit (86-j)  ( fig.2,AES_Enc unit after the PP data )configured to determine an intermediate ciphertext block (IC;) by encrypting said intermediate plaintext block using said block cipher and a data encryption key (par 0086 A second encryption operation value CC may be a value in which an XOR operation value PP is encrypted using a first key Key.sub.1. Here, a second encryption operation may be performed by an AES algorithm.  ); 
 	 a second XOR unit (87-j) (fig.2, CC in put to the XOR unit, second XOR before the encrypted block data c )configured to determine a ciphertext block (C1) by applying an XOR operation between said masked value Mj(T) and said intermediate ciphertext block (IC;) ( par 0086 . Encrypted block data C which is a cipher text may be generated by executing an XOR operation with respect to the second encryption operation value CC and the tweak value Tj.).  

 	As per claim 3, Choi in view of Yamada discloses the block cipher encryption device of claim 2, Choi discloses wherein said tweak block value (T) is determined by applying a combinatorial function between said encrypted tweak value and a function of a block index assigned to said plaintext block, said function being an exponentiation function represented by a base value and an exponent value, said base value being a primitive element over a given finite field, said exponent value being equal to said block index (par 0086 an AES-XTS block encryption process. Referring to FIG. 2, a block encryption process is as follows. An exclusive-OR (XOR) operation may be executed with respect to block data P, which is a plain text, and a tweak value Tj. Here, the tweak value Tj may be a value obtained by multiplying a first encryption operation value by an update value α.sup.j about a primitive element α. The first encryption operation value may be a value in which an initial tweak value ‘i’ is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data. Here, a first encryption operation may be performed by an AES algorithm. A second encryption operation value CC may be a value in which an XOR operation value PP is encrypted using a first key Key.sub.1. Here, a second encryption operation may be performed by an AES algorithm. Encrypted block data C which is a cipher text may be generated by executing an XOR operation with respect to the second encryption operation value CC and the tweak value Tj. ).  

 	As per claim 4, Choi in view of Yamada discloses The block cipher encryption device of claim 1, Yamada discloses wherein said data masking algorithm is an additive masking algorithm or a multiplicative masking algorithm (par 0022  An XOR 103 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and block data. An AES processor 104 is a cipher processor that uses the common key cryptosystem "AES", and performs cipher processing for the output of the XOR 103 using Key1 as a key (first key). An XOR 105 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and the output of the AES processor 104 as the encrypted data of the block data. ).  
 
As per claim 5, Choi in view of Yamada discloses The block cipher encryption device of claim 2, Yamada discloses  wherein said block cipher implements a block cipher masking algorithm, said block cipher masking algorithm being an additive masking algorithm or a multiplicative masking algorithm ([0020] A multiplier 102 outputs, as a mask value, the result of multiplying the initial mask value by Note that a is a constant. A variable j is an integer indicating the ordinal number of, for example, a 128-bit block (to be simply referred to as a "block" hereinafter) of input data in a data unit. That is, if N (N&gt;0) represents the total number of blocks of the data unit, j=0, 1, . . . , N-1 is defined. Multiplication performed by the multiplier 102 indicates polynomial multiplication over the binary field GF(2) ).  

As per claim 10, Choi in view of Yamada discloses The block cipher encryption device of claim 1,  wherein the block cipher encryption device comprises, in association with each plaintext block (P1), a second masking unit (131-j) ( par 0038 the mask value register 401) configured to apply said data masking algorithm to the masked value determined by said first masking unit (83-j), said data masking algorithm being a multiplicative masking using predefined invertible mask values (0038] The reason why the multiplication unit 402 corresponds to the multiplier 102 will be described. The multiplier 102 multiplies the initial mask value by and the value j (0 to N-1) is counted up for each block. Therefore, it is possible to obtain a mask value for processing of the next block data by multiplying, by the constant .alpha., the mask value for processing of the previous block data, which is held in the mask value register 401 ).  

As per claim 11, Choi in view of Yamada discloses the block cipher encryption device of claim 2, Choi discloses wherein said block cipher is chosen in a group comprising the AES block cipher, the DES block cipher, the TDEA block cipher, the SEED block cipher, the SM4 block cipher, Camellia block cipher, the Blowfish block cipher, the Simon block cipher, the IDEA block cipher, and the RC5 (0005 A data encryption standard (DES) may refer to a block encryption protocol which is applied with a standard in an American National Standards Institute (ANSI) participated in by various countries. The block encryption protocol may include 3-DES, advanced encryption standard (AES), or the like. A variety of operating modes (e.g., an electronic codebook (ECB), a cipher block chaining (CBC), an output feedback (OFB), a cipher feedback (CFB), a XOR-encrypt-XOR (XEX), and an XEX encryption mode with tweak and cipher text stealing (XTS)) may be defined in the block encryption protocol ).  

As per clam 12, Choi in view of Yamada discloses the block cipher encryption device of claim 1, Choi discloses wherein the block cipher encryption device is configured to encrypt said data unit plaintext according to a tweakable mode of operation chosen in a group comprising the XEX mode of operation and the XTS mode of operation (0005 A data encryption standard (DES) may refer to a block encryption protocol which is applied with a standard in an American National Standards Institute (ANSI) participated in by various countries. The block encryption protocol may include 3-DES, advanced encryption standard (AES), or the like. A variety of operating modes (e.g., an electronic codebook (ECB), a cipher block chaining (CBC), an output feedback (OFB), a cipher feedback (CFB), a XOR-encrypt-XOR (XEX), and an XEX encryption mode with tweak and cipher text stealing (XTS)) may be defined in the block encryption protocol).  

As per 13, Choi discloses a block cipher decryption device for decrypting a data unit ciphertext into blocks of plaintexts, said data unit ciphertext being previously encrypted using the block cipher encryption device  ( par 0088 an AES-XTS block decryption process ) according to claim 1, any preceding claim, said data unit ciphertext being assigned a tweak value and being divided into one or more ciphertext blocks (par 0086 An exclusive-OR (XOR) operation may be executed with respect to block data P, which is a plain text, and a tweak value Tj. Here, the tweak value Tj may be a value obtained by multiplying a first encryption operation value by an update value α.sup.j about a primitive element α. The first encryption operation value may be a value in which an initial tweak value ‘i’ is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data. Here, a first encryption operation may be performed by an AES algorithm. A second encryption operation value CC may be a value in which an XOR operation value PP is encrypted using a first key Key.sub.1. Here, a second encryption operation may be performed by an AES algorithm. Encrypted block data C which is a cipher text may be generated by executing an XOR operation with respect to the second encryption operation value CC and the tweak value Tj. ), the block cipher decryption device comprising: 
 a combinatorial function unit (192-j)  (par 0088 An XOR operation may be executed with respect to encrypted block data C, which is a cipher text, and the tweak value Tj )associated with each ciphertext block (C1), said combinatorial function unit (192-j) being configured to determine a tweak block value (T) by applying a combinatorial function between a value derived from said tweak value and a function of a block index assigned to said plaintext block, wherein the block cipher decryption device comprises, in association with each ciphertext block (C1) (par 0088 An XOR operation may be executed with respect to encrypted block data C, which is a cipher text, and the tweak value Tj. Here, the tweak value Tj may be a value obtained by performing a modular multiplication with respect to an encryption operation value and an update value α.sup.j about a primitive element α. The encryption operation value may be a value in which an initial tweak value ‘i’ is encrypted using the second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of the encrypted block data C. A decryption operation value PP may be a value in which an XOR operation value CC is decrypted using the first key Key.sub.1. Here, a decryption operation may be performed by an AES algorithm. Block data P which is a plain text may be generated by executing an XOR operation with respect to the decryption operation value PP and the tweak value Tj. );
encryption unit (193-j) (fig.2, AES-Enc, par 0086  The first encryption operation) configured to determine a encyption value Mj(Tj) by applying a data encryption algorithm to the tweak block value (Tj) determined by the combinatorial function unit (82-j) associated with said plaintext block ( par 0086 The first encryption operation value may be a value in which an initial tweak value ‘i’, to produce the encrypted  i.e. the tweak block value T.sub. j , is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data).  
 Choi does not explicitly disclose a  masking unit (193-j) ( ) configured to determine a masked value Mj(Tj) by applying a data masking algorithm to a tweak block value (Tj) determined by the combinatorial function unit (82-j) associated with said plaintext block.  
 However, Yamada, analogous art,  discloses a  masking unit (193-j) ( par 0014 a mask value generation unit  ) configured to determine a masked value Mj(Tj) by applying a data masking algorithm to a tweak block value (Tj) determined by the combinatorial function unit (82-j) associated with said plaintext block (par 0022 An XOR 103 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and block data. An AES processor 104 is a cipher processor that uses the common key cryptosystem "AES", and performs cipher processing for the output of the XOR 103 using Key1 as a key (first key). An XOR 105 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and the output of the AES processor 104 as the encrypted data of the block data and [0028] A mask value generation unit 206 receives the initial mask value generated by the block cipher encryption unit 204, and performs multiplication corresponding to the multiplier 102 shown in FIG. 1. The mask value generation unit 206 outputs 0 (zero) as a mask value at the time of start of processing of the data unit (at the time of encryption of the tweak value by the block cipher encryption unit 204)).  

Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to deriving the tweaking value taught by Choi into masking the tweak value of Yamada to yield a predictable result, by adding the cipher processing circuit for generating the initial mask value would increases the circuit scale(par 0007).

 As per claim 14, Choi discloses a method for encrypting a data unit plaintext into blocks of ciphertexts, said data unit plaintext being assigned a tweak value and being divided into one or more plaintext blocks (par 0082 a block cipher where secret information is encrypted by a block is performed. Here, an operating mode may be an electronic codebook (ECB); a cipher block chaining (CBC); a cipher feedback (CFB); a  ), the method comprising: 
 determining a tweak block value (T) in association with each plaintext block by applying a combinatorial function between a value derived from said tweak value and a function of a block index assigned to said plaintext block (par 0086 the tweak value Tj, i.e. a tweak block value (T)  may be a value obtained, i.e. determine,  by multiplying a first encryption operation value by an update value α.sup.j about a primitive element α.  ), wherein the block cipher encryption device comprises, in association with each plaintext block (Pj) (par 0086 an AES-XTS block encryption process and An exclusive-OR (XOR) operation may be executed with respect to block data P, which is a plain text, and a tweak value Tj.   ), 
 wherein the method comprises, 
 in association with each plaintext block (P1) ( fig.2, Plaintext block) , determining a encrypted value Mj (T) by applying a data encrypted algorithm to the tweak block value (Tj) determined in association with said plaintext block( par 0086 The first encryption operation value may be a value in which an initial tweak value ‘i’, to produce the encrypted  i.e. the tweak block value T.sub. j , is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data).  
 	Choi does not explicitly disclose determining a masked value Mj (T) by applying a data masking algorithm to the tweak block value (Tj) determined in association with said plaintext block.
 	However, Yamada, analogous art,  discloses determining a masked value Mj (T) by applying a data masking algorithm to the tweak block value (Tj) determined in association with said plaintext block(par 0022 An XOR 103 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and block data. An AES processor 104 is a cipher processor that uses the common key cryptosystem "AES", and performs cipher processing for the output of the XOR 103 using Key1 as a key (first key). An XOR 105 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and the output of the AES processor 104 as the encrypted data of the block data and [0028] A mask value generation unit 206 receives the initial mask value generated by the block cipher encryption unit 204, and performs multiplication corresponding to the multiplier 102 shown in FIG. 1. The mask value generation unit 206 outputs 0 (zero) as a mask value at the time of start of processing of the data unit (at the time of encryption of the tweak value by the block cipher encryption unit 204) ).  

Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to deriving the tweaking value taught by Choi into masking the tweak value of Yamada to yield a predictable result, by adding the cipher processing circuit for generating the initial mask value would increases the circuit scale( par 0007).

As per claim 15, Choi discloses a method for decrypting a data unit ciphertext into blocks of plaintexts, said data unit ciphertext being assigned a tweak value and being divided into one or more ciphertext blocks (par 0088 an AES-XTS block decryption process), the decryption method comprising: 
 	determining a tweak block value (T) in association with each ciphertext block (C1) by applying a combinatorial function between a value derived from said tweak value and a function of a block index assigned to said ciphertext block (par 0088 An XOR operation may be executed with respect to encrypted block data C, which is a cipher text, and the tweak value Tj. Here, the tweak value Tj may be a value obtained by performing a modular multiplication with respect to an encryption operation value and an update value α.sup.j about a primitive element α. The encryption operation value may be a value in which an initial tweak value ‘i’ is encrypted using the second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of the encrypted block data C. A decryption operation value PP may be a value in which an XOR operation value CC is decrypted using the first key Key.sub.1. Here, a decryption operation may be performed by an AES algorithm. Block data P which is a plain text may be generated by executing an XOR operation with respect to the decryption operation value PP and the tweak value Tj. ), 
 	wherein the method comprises, 
in association with each ciphertext block (C1)( fig.3, input of the cipher block c ), determining a encrypted value Mj(T1) by applying a data encryption algorithm to the tweak block value (T1) determined in association with said ciphertext block( par 0086 The first encryption operation value may be a value in which an initial tweak value ‘i’, to produce the encrypted  i.e. the tweak block value T.sub. j , is encrypted using a second key Key.sub.2, and ‘j’ may be a serial number corresponding to position information of block data P among a plurality of block data).  
 Choi does not explicitly disclose determining a masked value Mj(T1) by applying a data masking algorithm to the tweak block value (T1) determined in association with said ciphertext block.
 However, Yamada, analogous art,  discloses  determining a masked value Mj(T1) by applying a data masking algorithm to the tweak block value (T1) determined in association with said ciphertext block (par 0022 An XOR 103 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and block data. An AES processor 104 is a cipher processor that uses the common key cryptosystem "AES", and performs cipher processing for the output of the XOR 103 using Key1 as a key (first key). An XOR 105 performs an exclusive OR operation for each bit, and outputs the exclusive OR value of the mask value and the output of the AES processor 104 as the encrypted data of the block data and [0028] A mask value generation unit 206 receives the initial mask value generated by the block cipher encryption unit 204, and performs multiplication corresponding to the multiplier 102 shown in FIG. 1. The mask value generation unit 206 outputs 0 (zero) as a mask value at the time of start of processing of the data unit (at the time of encryption of the tweak value by the block cipher encryption unit 204) ).  
Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to deriving the tweaking value taught by Choi into masking the tweak value of Yamada to yield a predictable result, by adding the cipher processing circuit for generating the initial mask value would increases the circuit scale (par 0007).



Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the all the independent claims 1, and, 13-15 respectively form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minematsu US 2012/0314857 discloses A block encryption device receives b-bit tweak T and generates, by keyed hash function employing key K2, mask value S of n bits and intermediate value V of m bits, m being positive integer less than n/2; with block cipher being of block size of n bits, with key length being n bits and with tweak being of length of b bits; enhances intermediate value V to n bits on padding, and encrypts enhanced intermediate value V with block cipher of n bits, using key K1, to generate tweak dependent key L of n bits; and adds mask value S to plaintext of n bits to generate first value, encrypts first value with n-bit block cipher having tweak dependent key L as key to generate second value, and adds the mask value S to second value to generate ciphertext.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496